Exhibit 10.24

 

 

November 21, 2002

 

 

Union Bank of California, N.A.,
as Administrative Agent and Lender

445 South Figueroa Street

Los Angeles, California 90071

 

Attention:

 

John C. Kase, Vice President

 

 

& Senior Credit Executive

 

 

Re:                               First Amendment to Amended and Restated
Revolving Credit Agreement

 

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Revolving Credit Agreement dated as of
September 27, 2002 (the “Credit Agreement”) among THQ Inc. (the “Borrower”),
Union Bank of California, N.A. as sole lender (the “Lender”), and Union Bank of
California, N.A., as administrative agent (in such capacity, the “Agent”) for
the Lender, as syndication agent and as arranger.  Terms defined in the Credit
Agreement and not otherwise defined herein have the same respective meanings
when used herein, and the rules of interpretation set forth in Sections 1.2 and
1.3 of the Credit Agreement are incorporated by reference herein.

 

1.             Effective as of the date of this letter amendment but subject to
satisfaction of the conditions precedent set forth in paragraph 3, Section
6.2(g) of the Credit Agreement is hereby amended by deleting the amount
“$25,000,000” in clause (v) of the proviso and substituting “$50,000,000.”

 

2.             The Borrower hereby represents and warrants for the benefit of
the Lender and the Agent that (a) the representations and warranties contained
in the Credit Documents are correct in all material respects on and as of the
date of this letter amendment, before and after giving effect to the same, as if
made on and as of such date, with the exception that the references in Section
5.5 of the Credit Facility to “June 30, 2002” shall be replaced by “September
30, 2002” and the reference to “6-month fiscal period” shall be replaced by
“9-month fiscal period”, and (b) no event has occurred and is continuing, or
would result from the effectiveness of this letter amendment, that constitutes a
Default.

 

3.             This letter amendment shall become effective when the Agent has
received a fee of $2,500 and this letter amendment, duly executed by the
Borrower and the Lender.

 

--------------------------------------------------------------------------------


 

Union Bank of California, N.A.,
November 21, 2002

 

4.             On and after the effective date of this letter amendment, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as amended by this letter
amendment.  The Credit Agreement, as amended by this letter amendment, is and
shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects.  The execution, delivery and effectiveness of this
letter amendment shall not operate as a waiver of any right, power or remedy of
the Agent or the Lender under any of the Credit Documents or constitute a waiver
of any provision of any of the Credit Documents.

 

5.             This letter amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same letter amendment.

 

 

[THIS SPACE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

2

--------------------------------------------------------------------------------


 

 

6.             THIS LETTER AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES THEREOF.

 

 

Very truly yours,

 

 

 

THQ INC.

 

 

 

 

 

By:

/s/ Fred Gysi

 

 

 

Fred Gysi

 

 

Senior Vice President,

 

 

  Finance & Administration

 

 

Agreed as of the date first written above:

 

UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent and Lender

 

 

By:

/s/ John C. Kase

 

 

 

John C. Kase

 

 

Vice President &

 

 

  Senior Credit Executive

 

 

3

--------------------------------------------------------------------------------